734 N.W.2d 601 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lincoln WATKINS, Defendant-Appellant.
Docket No. 134369. COA No. 277905.
Supreme Court of Michigan.
July 20, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 14, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the May 14, 2007 order of the Court of Appeals and REMAND this case to the Court of Appeals for plenary consideration of whether MCL 768.27a conflicts with MRE 404(b) and, if it does, whether the statute prevails over the court rule. McDougall v. Schanz, 461 Mich. 15, 597 N.W.2d 148 (1999).
We further ORDER that trial court proceedings are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals *602 may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.